Citation Nr: 1232676	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty in the military during World War II, from October 1943 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Because of the Veteran's age, the Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration - primarily to have the Veteran reexamined for additional medical comment to first determine the severity of his bilateral hearing loss, and specifically in terms of whether it satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability by VA standards.  And if determined or confirmed that it does, a medical opinion also was needed concerning the etiology of the hearing loss, and specifically in terms of whether it is attributable to excessive noise exposure (acoustic trauma) during his military service, especially while engaged in combat during World War II.

This additional VA compensation examination and opinion were needed because, although the Veteran had had a VA audiological examination for compensation purposes in May 2005, the examiner had provided conflicting responses concerning the validity and reliability of the findings from that earlier evaluation.  His report initially had listed threshold scores that were consistent with a ratable hearing loss disability according to VA standards, meaning according to 38 C.F.R. § 3.385.  According to this governing VA regulation, before service connection may be granted for hearing loss it must be of a particular or minimum level of severity, irrespective of whether it relates back to the Veteran's military service.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Testing of the Veteran's left ear during that May 2005 VA compensation examination had revealed a 50-decibel loss at the 500 Hz level, a 35-decibel loss at the 1000 Hz level, a 50-decibel loss at the 2000 Hz level, a 70-decibel loss at the 3000 Hz level, and a 90-decibel loss at the 4000 Hz level, for an average decibel loss of 61.  Testing of his right ear had revealed a 45-decibel loss at the 500 Hz level, a 30-decibel loss at the 1000 Hz level, a 55-decibel loss at the 2000 Hz level, a 90-decibel loss at the 3000 Hz level, and a 100-decibel loss at the 4000 Hz level, for an average decibel loss of 69.  So, clearly, these findings showed sufficient hearing loss in each ear to be considered a ratable disability according to § 3.385.

The examiner initially had confirmed as much, stating "the final thresholds recorded today are likely close to actual thresholds. . . ."  But he then added that he "cannot confirm response reliability with 5dB as normally required.  Therefore, results are considered too inconsistent to be appropriate for adjudication purposes."  Moreover, after the Veteran reported additionally that he had contracted Lyme disease just two years earlier, meaning in 2003 or thereabouts, this evaluating audiologist also remarked that "Lyme disease is an issue since there is at least one report in the literature linking Lyme disease and hearing loss."

It therefore was incumbent upon the Board to deem that examination inadequate for rating purposes and to resultantly try and obtain additional medical comment to resolve these discrepancies, hence, the reason for remanding this claim in July 2009.  See 38 C.F.R. § 4.2.

Following that remand, the AMC scheduled the Veteran for VA examinations on September 9, 2009 and June 29 & 30, 2010, but he failed to appear for any of those scheduled examinations.  A September 2009 administrative note indicates a letter was sent to him requesting that he call and schedule an appointment, and a February 2010 VA Form 21-0820 indicates he called to reschedule his examination.

A June 2010 Deferred Rating Decision indicates the AMC deferred his claim pending the rescheduling of his examination, as per the February 2010 VA Form 21-0820.  A June 2010 letter from the AMC provides the VA facility nearest him would be notifying him of the date, time, and place of his examination.  There is no actual letter in the claims file indicating he was so notified of the rescheduling of his VA examination.  However, because the regular practices of VA do not include maintaining a hard copy of VA examination notices, the absence of such from the claims file cannot be used as evidence to demonstrate that such notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).

Consequently, the AMC continued to deny the claim in an August 2010 supplemental statement of the case (SSOC), as did the Board in a subsequent November 2010 decision upon receiving the file back from the AMC.  In continuing to deny the claim, the Board pointed out how the Veteran's failure to report for his additional VA compensation examination required the Board to consider his claim based on the existing evidence of record.  See 38 C.F.R. § 3.655.  And this evidence, even an additional February 2010 private audiology report, did not provide sufficient reason to grant service connection because, ultimately, even accepting for the sake of argument the Veteran had provided the evidence necessary to show he has sufficient hearing loss to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385, the fact remained that there still was no competent and credible evidence etiologically linking his current hearing loss disability to his military service, including to the acoustic trauma he had experienced during his combat service during World War II.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran appealed the Board's November 2010 decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2012 single-judge, memorandum decision, the Court vacated the Board's November 2010 decision and remanded the claim to the Board.

The Board, in turn, is again remanding the claim to the RO via the AMC.


REMAND

The Court's reason for vacating the Board's November 2010 decision was its misinterpretation of the holding in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), as specifically concerning the February 2010 private audiology report the Veteran had submitted in support of his claim.  While this report included an audiogram, the Board observed that it did not specify the puretone threshold measurements or averages in the type of graphical format described in 38 C.F.R. §§ 4.85 and 4.86 to, in turn, permit the Board to determine whether it shows hearing loss and consequent disability of the type contemplated by 38 C.F.R. § 3.385.  But in so finding, the Board mistakenly concluded that it was not permitted to interpret the data in this report according to the holding in Kelly.  Therefore, the Board found that the report lacked probative value as to the existence of a current bilateral hearing loss disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

In Kelly, however, the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  The Court explained that the Board, however, is empowered to make factual findings in the first instance and, if necessary, to remand uninterpreted audiograms for interpretation.  Hence, as concerning this particular appeal at hand, the Board erred in failing to consider the results of the February 2010 private audiology report in its review, or alternatively, is not completing any additional development that would permit review.  See 38 U.S.C.A. § 7104(d)(1).


But even conceding that error when previously adjudicating the claim, one must also remember that the Board ultimately accepted, so conceded, for the sake argument, that the Veteran had sufficient hearing loss in each ear to be considered a ratable disability by VA standards, that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385.  Consequently, the Board's interpretation of the data in that February 2010 private audiology report was ultimately inconsequential and not determinative of the claim because there still was not the required competent and credible evidence etiologically linking this hearing loss disability (again, even assuming for the sake of argument it exist) to acoustic trauma or other injury, disease or event during his military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Regarding this determinative issue of causation, the Veteran since has submitted a supporting statement dated in February 2012 from N.G.G., M.D., a Board-Certified Otolaryngologist (i.e., Ear, Nose and Throat (ENT) specialist) who confirmed he has treated the Veteran for his hearing loss.  This doctor's practice, incidentally, Ear, Nose and Throat Associates of South Florida, P.A., also is where the Veteran had the February 2010 private hearing evaluation already mentioned.  Dr. G indicated in his supporting statement that, based on the Veteran's history and symptoms, he believes the Veteran's hearing loss is related to his noise exposure during his war-time military service.  Dr. G therefore addressed this determinative issue of causation of the hearing loss and concluded favorably inasmuch as he attributed this hearing loss to the Veteran's World War II combat service.  But, as importantly, Dr. G did not provide any rationale for his favorable opinion; instead, his opinion is entirely conclusory.  This is a critical deficiency in this opinion because discussion of the underlying medical rationale of an opinion is where most of the probative value of an opinion is derived, not just from mere review of the claims file or, here, the Veteran's history and symptoms.  
See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In Neives-Rodriguez, the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two." 
Neives-Rodriguez, at 301.
"Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The Court thus concluded in Nieves-Rodriguez that "a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Neives-Rodriguez, 22 Vet. App at 304.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  These significant facts may or may not include matters evident from a review of the claims file, given the nature of the issue under consideration."  Id.

Dr. G therefore must be given opportunity to supplement his February 2012 opinion by providing some discussion of its underlying rationale.  This also includes considering what role, if any, the Lyme disease the Veteran had in 2003 or thereabouts has had in the development of his hearing loss since the May 2005 VA compensation examiner cited the Lyme disease as a possible cause or source of this hearing loss according to medical literature.


An additional attempt also need be made to have the Veteran reexamined for VA compensation purposes, to further supplement the record with medical opinion concerning the cause of his hearing loss.  Although the AMC has made efforts to have him examined, following and as a result of the Board previously remanding this claim, he since has submitted correspondence indicating he did not actually receive notification of those previously scheduled VA examinations and is awaiting the scheduling of another examination.  Apparently, he was maintaining residences in both New York and Florida and was in New York when those prior examinations in Florida were scheduled.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact (or have the Veteran contact) N.G.G., M.D., of Ear, Nose and Throat Associates of South Florida, P.A., to have this Board-Certified Otolaryngologist submit a supplement to his February 2012 statement attributing the Veteran's hearing loss to his noise exposure during his war-time military service.  In particular, Dr. G needs to provide some discussion of the underlying medical rationale of his opinion; his opinion cannot, instead, be entirely conclusory as it presently is.  He also needs to consider the Lyme disease the May 2005 VA compensation examiner cited as another possible cause of the Veteran's hearing loss.


2.  Also schedule another VA audiological examination for compensation purposes.  And since the Veteran apparently is maintaining residences in New York and Florida, try as best possible to schedule this examination during a time when he is in Florida.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  This includes a complete copy of this remand, the report of the prior VA compensation examination in May 2005, the February 2010 private audiology report (audiogram), and the February 2012 supporting statement from N.G.G., M.D., a Board-Certified Otolaryngologist at the Ear, Nose, and Throat Associates of South Florida, P.A..

All necessary testing and evaluation should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at the relevant frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as his speech recognition scores based on the Maryland CNC test, to confirm he has sufficient hearing loss to be considered a ratable disability by VA standards, that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385.

Assuming it is confirmed the Veteran has sufficient hearing loss to be considered a ratable disability according to this governing VA regulation (§ 3.385), the examiner is additionally requested to comment on the likelihood (very likely, as likely as not, or unlikely) this current hearing loss disability is related or attributable to an injury, disease or event during the Veteran's military service, but especially to acoustic trauma during his combat service during World War II.

In making this determination, the examiner should also consider other possible causes of this hearing loss, including the Lyme disease the May 2005 VA examiner cited or the Veteran's advanced age (presbycusis).

It is essential the examiner also discuss the underlying rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

The Veteran's service treatment records (STRs) are unavailable and presumed destroyed in the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  So, for purposes of this opinion, the examiner should accept that the Veteran sustained acoustic trauma during his military service, especially while engaged in combat during World War II.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The examiner therefore cannot cite the absence of any indication of hearing loss in service, as might be reflected in these STRs (since unavailable), as cause for disassociating the current hearing loss from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Rather, for purposes of this opinion, the examiner should presume the Veteran had the type of noise exposure and consequent injury in service that he is alleging in determining the likelihood that his present-day hearing loss is a result or consequence of that noise exposure in service versus other, unrelated, factors.

If, per chance, this examiner is unable to provide this requested medical nexus opinion without resorting to mere speculation, he/she must do more than simply say he/she cannot comment for this reason.  Rather, he/she must give some indication as to whether he/she is unable to provide this requested definitive medical comment on etiology because they actually are unable to since the limits of medical knowledge have been exhausted or, instead, for example, they need further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data, or there are several possible etiologies, with none more prevalent than another, etc.

3.  Review the medical opinions obtained (both the VA examiner's and Dr. N.G.G's, the private ENT specialist) to ensure they are responsive to this determinative issue of causation and contain discussions of their underlying rationales.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim for service connection for bilateral hearing loss in light of all additional evidence.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

